Citation Nr: 1636090	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for left shoulder disability, including as secondary to service-connected left wrist disability.

2. Entitlement to an increased disability rating for left wrist disability, currently rated as 20 percent disabling.

3. Entitlement to an initial compensable disability rating for a left wrist surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to January 1965, from May 1968 to August 1969, and from December 1990 to September 1991.

These matters came before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2014, the Board remanded the case to the RO for the development of additional evidence.

At this time, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ), in this case, the RO. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left shoulder disability that is attributable to his service-connected left wrist disability. He contends that his service-connected left wrist disability has worsened, and that a service-connected surgical scar on his left wrist warrants a higher, compensable disability rating.

The Board's instructions in the March 2014 remand included scheduling VA medical examinations to address the nature and likely etiology of any current left shoulder disorder, and the current manifestations of the left wrist disability and left wrist surgical scar.

Pursuant to the remand instructions, steps were taken to schedule VA medical examinations. In July 2014 the initial planned examinations were cancelled by the VA facility, however, as the requests called for examinations without providing the Veteran's file or indicating what issues the examinations should address. Examinations were scheduled again, for September 2014. The Veteran did not report for those examinations. The claims file does not contain copies of any notices sent to the Veteran regarding the examination.

In a October 2014 statement, the Veteran wrote that he had another x-ray of his left wrist and hand taken in September 2014. He indicated that he wanted to submit that additional evidence.

In an August 2016 brief, the Veteran's representative requested that another attempt be made to schedule VA examinations fulfilling the 2014 remand instructions, and that VA inform the Veteran of the consequences of failure to report for an examination.

In response to the Veteran's 2014 request to submit more evidence, the Board is remanding the case again to allow submission or identification of such evidence. In addition, considering the history of possible some confusion around the attempts to schedule examinations, on remand the necessary examinations should be scheduled again, and the Veteran should be notified of the consequences of failure to report for examinations.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to submit the report of a September 2014 x-ray of his left wrist or hand, or to identify the facility where the x-ray was taken and ask VA to obtain the report. If the Veteran asks, obtain the report.


	(CONTINUED ON NEXT PAGE)


2. Send the Veteran written notice that the Board has determined that additional VA medical examinations are needed to determine whether his left shoulder disability is service connected (including secondary to his left wrist disability) and to determine whether higher disability ratings are warranted for his left wrist disability and his left wrist scar. Notify him also that, in accordance with VA regulations at 38 C.F.R. § 3.655 (2015), if he, without good cause, fails to report for a scheduled examination, the service connection claim will be decided based on the evidence of record, and the increased rating claims will be denied.

3. Then schedule the Veteran for a VA orthopedic examination of his left shoulder. Ask the examiner to conduct all relevant diagnostic tests, including x-rays if indicated. Ask the examiner to affirm having reviewed the claims file (which is in VBMS and Virtual VA). Ask the examiner to identify all current disorders of the left shoulder. Ask the examiner to provide complete rationale for all opinions expressed.

Ask the examiner to provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disorder: (a) had its onset during the Veteran's active service, (b) is related to any disease, event, or injury during service, (c) was caused by his left wrist disorder, or (d) was aggravated by his left wrist disorder.


4. Schedule the Veteran for an appropriate VA examination or examinations to determine the current orthopedic, neurological, and scar manifestations of his left wrist disability. Ask the examiner(s) to conduct all relevant diagnostic tests, including x-rays if indicated. Ask the examiner(s) to affirm having reviewed the claims file (which is in VBMS and Virtual VA). Ask the examiner(s) to provide complete rationale for all opinions expressed.

Ask the examiner to identify and describe in detail all residuals attributable to the Veteran's left wrist disability, including any orthopedic, neurological, and scar residuals. Ask the examiner to report the range of motion (active and passive) of the left AND right wrists, in degrees. Ask the examiner to specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. Ask the examiner to describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities. Ask the examiner, if there is no pain, no limitation of motion and/or no limitation of function, to note such facts in the report. Ask the examiner to state whether there is objective evidence of ankylosis of the left wrist, and if so, the degree of such. Ask the examiner to state whether the Veteran has arthritis of any fingers associated with his left wrist disorder, and if so, to provide findings as to the severity of those residuals.  

Ask the examiner to discuss the extent, if any, of paralysis of the nerves involved (mild, moderate, moderately severe, severe, or complete) in the Veteran's left wrist disorder. Ask the examiner to describe in detail the Veteran's left wrist scar.

5. Finally, readjudicate the issues on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond. Then return the matters to the Board, if in order, for further appellate process.

The Board does not intimate any opinion as to the ultimate outcome of the remanded matters. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

